EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Derrington on July 22, 2022.

The application has been amended as follows: 
In the claims

6. (Currently Amended) The assembly according to claim 1, whereinat least one membrane is located within the membrane inlet port.

9. (Currently Amended) The assembly according to claim 1, wherein: the housing has a longitudinal axis andan exterior of the head and a blind inner end, each of the inlet portions extending from the interior side of the head to the outlet portion; the at least one membrane comprises a plurality of the membranes; and the assembly further comprises: a plurality of membrane holders, each containing one of the membranes and secured to one of the inlet portions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a seal section of a submersible well pump assembly. The section has an expandable and contractible bag surrounded by a pressure equalizing chamber. A motor lubricant communication path communicates motor lubricant the bag interior. A well fluid port admits well fluid into the pressure equalizing chamber. A gas vent passage leads from the pressure equalizing chamber to the exterior of the enclosure. At least one membrane in the gas vent passage allows gas contained in the well fluid in the pressure equalizing chamber to vent. The at least one membrane blocks liquid from flowing through the gas vent passage into and out of the pressure equalizing chamber. The novel feature of claim 1 is a head secured to an upper end of the housing, and a base secured to the a lower end of the housing; the gas vent passage extends through the head, and the well fluid port extends through the base. The novel feature of claim 10 is a plurality of membranes in parallel with each other in the housing configured to allow gas venting through the membrane from the pressure equalizing chamber, to block liquid flow from the pressure equalizing chamber through the membrane out of the gas vent passage, and to block liquid flow from the gas vent passage through the membrane into the pressure equalizing chamber. Regarding claim 17, examiner did not find prior art that taught all of the elements and limitations disclosed in the claim, For these reasons, the examiner contends this application is in a condition for allowance,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676